Title: From George Washington to Alexander Scammell, 17 May 1781
From: Washington, George
To: Scammell, Alexander


                        
                            Dear Sir
                            Head Quarters New Windsor 17th May 1781
                        
                        I have recd intelligence that a party of the Enemy are establishing themselves at or near Fort Lee and
                            building a Block House or some kind of Work. If they are permitted to compleat their plan, they will not only be difficult
                            to remove but they will harrass the Country from thence and may be much in the way of some future operation. When I formed
                            the Battalion which you at present command, it was with a view of having a Corps ready to execute a project of the kind
                            which I shall propose to you, which is to endeavour to strike, by surprise, the party above mentioned. You will, without
                            loss of time, see Capt. Lawrence who commands the York Levies near Dobbs Ferry and concert Measures with him for gaining
                            certain intelligence of the real strength and situation of the Enemy and if you find them such as seem to give you
                            tolerable certainty of success you will plan you attack in such manner as shall be best warranted from your information.
                            The sooner it is done the better, as the enemy, if they are fortifying, will be every day stronger. You will take Capt.
                            Lawrence under your command with the Levies of New York and any Jersey Militia that you may find embodied, but you will
                            trust no officer among them nor any other but Lawrence with your design. He is sensible and appears discreet.
                        As I confide very much in your prudence and Judgment I shall only give you these general directions, to
                            attempt nothing which may have the appearance of rashness and to guard well against being drawn into an ambuscade or being
                            intercepted by a sudden reinforcement from York Island. Capt. Lawrence’s party who must be acquainted with every foot of
                            the Ground ought to secure you against the first, and guards at the practicable landing places will certainly prevent the
                            last.
                        I shall set out in the Morning for Connecticut and shall be absent six or seven days. If you make the attempt
                            I wish you every success. I am with much Regard Dr Sir Yr &c.

                    